Citation Nr: 0416010	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-08 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Propriety of an increase in the apportionment of the 
veteran's Department of Veterans Affairs (VA) disability 
compensation benefits on behalf of his daughter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to 
February 1997.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2002 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which increased the apportionment of the veteran's 
monthly compensation benefits on behalf of his minor daughter 
from $50 to $250, effective June 1, 2002.  The veteran 
appealed the RO determination, initially arguing that the 
increase creates a hardship upon his family.

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations as set forth in 38 
C.F.R. §§ 19.100, 19.101, and 19.102 (2003).  Contested 
claims procedures have been followed in this case.  While the 
mother of the veteran's minor daughter has not participated 
or contested the veteran's claim that the increase in the 
apportionment was not warranted, the procedures set forth in 
38 U.S.C.A. § 7105A (West 2002) and 38 C.F.R. §§ 19.100, 
19.101, 19.102 relative to simultaneously contested claims 
have been followed.

In a March 2003 letter to the veteran, the Committee on 
Waivers deferred action on the veteran's request for a waiver 
of overpayment of VA disability compensation in the amount of 
$600 until a final decision on his appeal disagreeing with 
the increase in apportionment.  This issue is referred to the 
Committee on Waivers for appropriate action.


FINDINGS OF FACT

1.  In May 2002, the mother, and custodian, of his minor 
daughter, who was living with her, submitted a claim for an 
increase in the apportionment of the veteran's VA 
compensation benefits.

2.  His daughter's custodian reported monthly income of 
$1,561, excluding $50 in apportionment of VA benefits, and 
monthly expenses of $1,602.

3.  At the time of the September 2002 Special Apportionment 
Decision, the veteran had monthly income of $3,442 and 
reported monthly expenses of $3,571.

4.  A financial need for an additional apportionment on 
behalf of the veteran's minor daughter has not been 
demonstrated.

5.  The veteran is reasonably discharging his responsibility 
for the support of his minor daughter.


CONCLUSION OF LAW

Entitlement to an additional apportionment of the veteran's 
VA disability compensation in excess of $50 monthly on behalf 
of his minor daughter has not been established.  5307 (West 
2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.453 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All or part of compensation payable to a veteran may be 
apportioned if the veteran is not residing with his or her 
spouse or if his or her children are not residing with the 
veteran and the veteran is not reasonably discharging his 
responsibility for the spouse's or the children's support.  
38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. 
§ 3.450 (2003).  The United States Court of Appeals for 
Veterans Claims (Court) has held that it is not necessary for 
an apportionment claimant to establish the existence of 
hardship in order to obtain an apportionment under 38 C.F.R. 
§ 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

Regardless of any other provision regarding apportionment, 
however, where hardship is shown to exist, VA compensation 
may be specially apportioned between the veteran and his 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his dependents, and the apportionment claimants.  
38 C.F.R. § 3.451 (2003).

Rates of apportionment of disability compensation, service 
pension, or retirement pay will be determined under 38 C.F.R. 
§ 3.451.  38 C.F.R. § 3.453 (2003).

In determining the basis for special apportionment, 
consideration is given to such factors as the amount of VA 
benefits payable to the veteran, the veteran's other sources 
of income, the other sources of income available to the 
recipients of the apportionment, and the special needs of the 
veteran, his dependents, and the apportionment claimants.  
Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship for him, 
while apportioning less than 20 percent of his benefits would 
not provide a reasonable benefit for an apportionee.  38 
C.F.R. §§ 3.451, 3.453.

In a July 1999 Special Apportionment Decision, the RO 
originally awarded an apportionment of $50 monthly to the 
veteran's minor daughter, K. K. B. residing with her mother 
and custodian, A. L., which then approximated 12 percent of 
the veteran's total monthly benefit of $409.  

In a May 2001 rating decision issued in August 2001, the RO 
notified the veteran that he had been awarded a 50 percent 
rating for post-traumatic stress disorder (PTSD) retroactive 
to May 14, 1999.  Thus, his monthly VA disability 
compensation payment would be $768, effective December 1, 
2000.

In an April 2002 rating decision, the RO assigned separate 10 
percent ratings for the veteran's low back and headache 
disabilities, and in so doing, increased his combined VA 
disability rating to 70 percent effective from October 25, 
1999.  

In May 2002, the mother and custodian of his minor daughter 
submitted a claim for an increase in the apportionment of the 
veteran's VA compensation benefits, noting that the veteran's 
benefits had been increased a year earlier without any 
increase in apportionment for his daughter.  

The veteran was notified of his increase in VA compensation 
in June 2002.  That letter reflected that as of February 2, 
2002, the veteran's total award would be $1,188 of which $153 
would be withheld (that is, a $50 apportionment and $103 for 
recoupment of severance pay allowance), giving him a total of 
$1,035 in monthly VA compensation.  A retroactive payment in 
the amount of $3,994 was sent to the veteran's direct deposit 
account in June 2002.

In June 2002, A.L. submitted an VA Form 21-4138, Statement in 
Support of Claim, reporting $1,440 in monthly earnings and 
$121 in Social Security benefits for the veteran's daughter 
resulting in a monthly household income of $1,561, excluding 
$50 in apportionment of VA benefits.  A. L. added that she 
did not receive any child support because the veteran was 
disabled.  She reported total average monthly living expenses 
of $1,602.

In June 2002, the veteran submitted copies of two court 
orders and an income and expense statement.  A September 1998 
court judgment reflects that the veteran had been ordered to 
pay child support of $120 per month beginning in April 1998 
directly to the state and that the veteran was $400 in 
arrears.  A June 2002 court judgment shows that the veteran 
and A. L. were awarded joint custody of K. K. B., with the 
veteran receiving visitation rights on Wednesday nights and 
weekends during the school year, one half of the school 
vacations, and five weeks during the summer.  He showed 
monthly income of $805 from VA compensation and $682 from 
Social Security totaling $1,487 monthly.  The veteran claimed 
monthly expenses of $3,146 in May 2002 and of $3,543 in June 
2002, showing $500 as an amount contributed to dependent.  He 
disagreed with awarding an increase in the amount of $489, 
stating that it, with the $153 already withheld, would leave 
him only $546 to live on.  The veteran added that he had 
always paid A. L. some form of child support and noted that 
they shared joint custody of K. K. B.

In a June 2002 Special Apportionment Decision, issued in 
September 2002, the RO awarded an increase in apportionment 
from $50 to $250 monthly to the veteran's minor daughter, 
finding that it would not work an undue hardship on the 
veteran.  The decision noted that the veteran indicated that 
he had a net loss of $1,659 or more monthly and had submitted 
a court document ordering him to pay $120 monthly in child 
support for K. K. B. but he did not submit any cancelled 
checks proving he had complied with the court order.  The 
custodian alleged that she only received the $121 from Social 
Security, while the veteran stated that he contributes $500 
monthly to the child's support.  

In September 2002, the veteran filed a notice of disagreement 
with the increase in apportionment, along with receipts for 
claimed expenses for his daughter.

In October 2002, the veteran submitted a statement dated 
September 20, 2002 from the Louisiana Support Enforcement 
Services, which reflects that A. L. came to the office in 
October 1998 and signed an affidavit suspending the support 
payment order and canceling her arrears.  Consequently, the 
statement added that there is no issue of the veteran being 
in compliance with paying his support, as he does not have a 
current support obligation or arrears in this case.  He also 
supplied a revised financial status report, showing that 
after deductions his wife received earnings of $670 each two 
weeks and monthly Social Security benefits for their son of 
$121 in addition to the veteran's $682 in Social Security 
benefits and $805 in VA compensation.  Average monthly 
expenses were estimated at $3,571.  In an accompanying 
statement, the veteran asserted that the RO's decision did 
not consider that he had joint custody of his daughter with 
A. L. and that his daughter is living with him half the time. 

An October 2002 audit of the veteran's payment due to the 
June 2002 award letter and the new apportionment to his minor 
daughter showed that his monthly $1,188 in VA compensation 
was reduced to $835 after deductions for apportionment and 
severance pay.

In a January 2003 rating decision, the RO granted entitlement 
to a total rating due to individual unemployability (TDIU) 
effective from October 25, 1999.  In a February 2003 letter 
to the veteran, the RO informed him that as of June 1, 2002 
his monthly VA compensation was $2,190 after $250 was 
deducted for K. K. B. and was increased to $2,222 in December 
1, 2002 due to a cost-of-living adjustment.

At a January 2003 RO hearing, the veteran testified that he 
has K. K. B. 50 percent of the time because he has had joint 
custody since June 10, 2002.  A. L. remains the domiciliary 
parent but she waived the requirement for court-directed 
support.  The veteran felt that there was no reason for VA to 
intervene and provide an apportionment.  He conceded that the 
Social Security benefits K. K. B. receives does not 
constitute support but he felt that the $121 in Social 
Security benefits and the $250 in apportionment payments that 
K. K. B. received was out of proportion with the $121 in 
Social Security benefits and the $63 in additional VA 
compensation for the first child that he receives for his 
son.  The veteran expressed dissatisfaction with the fact 
that his wife's income is counted towards monthly family 
income, while the fact that A. L. lives with her mother is 
not taken into consideration by VA.  The veteran's wife 
testified that they had to buy K. K. B. clothes when they 
picked her up for visitation, in addition to normal expenses 
during visitation.  

In February 2003, the veteran submitted additional receipts 
for claimed expenses for K. K. B. and money orders, totalling 
$330, paid to A. L. in 2001.  

The custodian of the veteran's daughter, A. L., has not 
submitted credible evidence establishing her entitlement to 
the requested increase in apportionment.  For example, her 
June 2002 financial statement indicates that her total 
monthly income consisted of income from wages of $1,440, $121 
in Social Security for K. K. B. and $50 in VA apportionment 
payments (for a total of $1,611 per month); and that their 
monthly living expenses at that time amounted to $1,602 per 
month.  Thus, there is no evidence demonstrating a financial 
need by the veteran's daughter or other grounds for an 
increase in apportionment from the veteran's VA disability 
benefits above the original $50 apportionment.  An increase 
in a veteran's VA compensation does not automatically result 
in an increase in apportionment.  

The record contains contradictory evidence about the 
veteran's provision of child support for K. K. B.  The 
custodian claimed she received no child support from the 
veteran because of his disability.  But there is a September 
1998 court order showing that the veteran was to pay $120 in 
child support and that he was $400 in arrears.  Yet a 
September 20, 2002 statement from the Louisiana Support 
Enforcement Services reflects that A. L. came to the office 
in October 1998 and signed an affidavit suspending the 
payment order and canceling her arrears.  Apparently, there 
is no issue of the veteran being in compliance with paying 
his support, as he does not have a current support obligation 
or arrears in this case.  Moreover, in June 2002, the veteran 
and A. L. were awarded joint custody of K. K. B. by the 
court, and based on testimony provided by both the veteran 
and his spouse and copies of receipts of purchases and money 
orders made out to A. L., the veteran appears to be 
reasonably providing for his daughter's support.  Her 
custodian has not presented any additional evidence in 
support of an increase in apportionment since June 2002, nor 
did she respond to the statement of the case issued in 
February 2003.  She has not contested the veteran's 
statements or testimony that he has provided support for his 
daughter.

The veteran is totally disabled primarily as a result of his 
service-connected PTSD.  He, his wife and son are completely 
dependent for their support on his wife's wages, the 
veteran's VA disability compensation, and Social Security 
benefits for him and his dependent son.  The available 
evidence indicates that he has not had an easy time 
supporting his family, and that any additional loss of income 
through an increase in apportionment of his VA benefits above 
$50 likely would result in undue hardship to him and his 
other dependents.  At the time of the September 2002 Special 
Apportionment Decision, the veteran had monthly income of 
$3,442 and reported monthly expenses of $3,571.  The Board 
acknowledges that the veteran is receiving an additional, 
$1,000 more monthly in VA compensation based on the January 
2003 rating decision.  It also appears from the available 
evidence that the veteran is reasonably discharging his 
responsibility for the support of his minor daughter through 
the monthly $50 apportionment and expenses incurred on her 
behalf during her visitation with the veteran's family.  When 
this situation occurs, no apportionment is warranted.  38 
C.F.R. § 3.450(c).

It must also be remembered that the veteran's VA benefits are 
paid to him in compensation for severe psychiatric illness 
incurred during his wartime military service.  Only the most 
serious and weighty considerations warrant depriving him of 
any portion of these benefits, which he has earned.  His 
failure to support his dependent child would be one such 
consideration.  However, it appears to the Board that he is 
already meeting that obligation with the apportionment of $50 
and other support he provides his daughter.  If A. L. is owed 
back child support, she must apply to the court which ordered 
these payments for a remedy.  But that does not appear to be 
the case here.  VA was never intended to function as a 
collection agency for such debts, and an increased 
apportionment from the veteran's VA benefits is not viewed as 
an appropriate means for enforcing the payment of this type 
of debt.

In the absence of any credible evidence demonstrating a 
financial need by the minor daughter for an increase in 
apportionment and that the veteran is failing to support her, 
an increase in apportionment benefits has not been 
established. 

In deciding this appeal, the Board has considered potential 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 
2002).  However, it should be pointed out that the notice and 
duty-to-assist provisions of the VCAA do not apply in Chapter 
53 cases.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002).


ORDER

The veteran's appeal is granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



